                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION


BRIAN P. MANOOKIAN,
                                              Civil Action No. 3:19-cv-00350
                         Plaintiff,
                                              Judge William L. Campbell, Jr.
              vs.

FLOYD FLIPPIN et al.,

                         Defendants.


                                 NOTICE OF APPEAL



      Notice is hereby given of Plaintiff Brian P. Manookian’s appeal to the U.S.

Court of Appeals for the Sixth Circuit from this Court’s February 28, 2002 order

(Dkt. 59) on defendants’ motion to dismiss (Dkt. 23) and plaintiff’s motion for

temporary restraining order and/or preliminary injunction (Dkt. 44). The Court’s

order was initially filed February 28, 2020 and is or will be deemed entered July 27,

2020 under Fed. R. App. P. 4(a)(7)(A)(ii). This notice of appeal, timely filed within

30 days of July 27, 2020, is filed without prejudice to the arguments made by

plaintiff in his motion to enforce judgment on certain dismissed claims under Fed.

R. Civ. P. 54(b) (Dkt. 44).

                                           Respectfully submitted,

 Date: August 24, 2020                     s/ Aaron Gott
                                           AARON GOTT
                                           Aaron Gott (admitted pro hac vice)
                                           aaron.gott@bonalawpc.com

                                           BONA LAW PC



    Case 3:19-cv-00350 Document 65 Filed 08/24/20 Page 1 of 3 PageID #: 826
                                       15 S. 9th Street, Suite 239
                                       Minneapolis, MN 55402
                                       (612) 284-5001

                                       Jarod Bona (admitted pro hac vice)
                                       David Codell (admitted pro hac vice)
                                       4275 Executive Square, Suite 200
                                       La Jolla, CA 92037
                                       (858) 964-4589
                                       jarod.bona@bonalawpc.com
                                       david.codell@codell.com
                                       Counsel for Plaintiff
                                       Daniel Horwitz
                                       Tennessee Bar No. 032176
                                       1803 Broadway, Suite #531
                                       Nashville, TN 37203
                                       (615) 739-2888
                                       daniel.a.horwitz@gmail.com
                                       Local Pro Bono 1 Counsel for Plaintiff




1.     Any attorney’s fee awarded to Mr. Manookian and earned by Mr. Horwitz
shall be donated to the First Amendment Center.




   Case 3:19-cv-00350 Document 65 Filed 08/24/20 Page 2 of 3 PageID #: 827
                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and exact copy of the foregoing

Notice of Appeal has been served on the persons listed below by means of this

Court’s filing system:


        Jonathan N. Wike
        Senior Assistant Attorney General
        Attorney General’s Office – Tax
        Division
        P.O. Box 20207
        Nashville, TN 37202-0207
        (615) 741-7404 telephone
        jon.wike@ag.tn.gov

        Counsel for Defendants

on this 24th day of August 2020.


                                                      s/Aaron Gott
                                                       AaronGott




   Case 3:19-cv-00350 Document 65 Filed 08/24/20 Page 3 of 3 PageID #: 828
